         Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       Case Nos. 1:20-mj-00056
               v.                            :                 1:20-mj-00059
                                             :                 1:20-mj-00063
AMINA WASHINGTON-BEY,                        :                 1:20-mj-00175
                                             :
       Defendant.                            :

                                 STATEMENT OF OFFENSE

       Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, Defendant Amina

Washington-Bey agrees and stipulates as follows:

                                    Background Information

       On April 5, 2020, Defendant Amina Washington-Bey (“Washington-Bey” or

“Defendant”) attempted to jump the security barrier separating the Ellipse from E Street N.W.,

near the south lawn of the White House in Washington D.C.

       The White House complex, which includes, among other things, the White House

Mansion and the White House grounds, is a restricted area in Washington, D.C. Only people

with authorized access are permitted inside the White House complex, which has both

permanent and movable security barriers surrounding it (“security barriers”). There are signs

posted along the security barriers that state “Restricted Area, Do Not Enter.”

       At all relevant times, Officers Alexander Belot, George Zaki, Austin Huntington, Ryan

Mangum, Andrew Ward, and Jabari Gilliam were officers with the United States Secret Service

(“Secret Service” or “USSS”) Uniformed Division (“UD”) assigned to the White House and its

surrounding grounds. On April 5, 2020, while in full USSS police uniform, Officer Belot

observed the Defendant acting in an unusual manner in the area of the Ellipse near 1599 E

Street, N.W., in Washington, D.C. Officer Belot engaged the defendant and asked him if he



                                                 1
         Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 2 of 8




required assistance or had lost anything in the area. The defendant replied “no and that

everything is fine.” The defendant disengaged from conversation with Officer Belot and began

walking around the area.

       Officer Zaki, also in full USSS police uniform, observed the defendant walking around

the area after the defendant had disengaged from conversation with Officer Belot. Officer Zaki

observed the Defendant approach the security barrier and begin to climb up it, grabbing the

metal fencing on top and pulling himself up off the ground in a climbing motion. Officer Zaki

issued a command for the defendant to stop climbing the barrier and get on the ground. The

defendant complied with the orders, climbed down, and laid down on the ground. The defendant

was then placed under arrest.

       The defendant was read his Miranda rights, waived them, and consented to speak with

Secret Service agents. During that discussion, the defendant stated that he attempted to climb

the barrier because “there was a change in the area.” The defendant also made reference to how

things are changing in the world, but did not offer any specifics. The defendant said that he had

no intention of trying to harm the President. When asked why he had been hanging around the

White House since early morning that day, the defendant responded that he likes the area around

the White House and has friends in the area.

       On April 6, 2020, the government sought and obtained a complaint charging the

defendant with two counts in Case No. 1:20-mj-00056: (1) entering or remaining in a restricted

area or grounds, in violation of 18 U.S.C. § 1752(a)(1); and (2) entering restricted public

property, in violation of 22 D.C. Code § 3302(b).

       At the defendant’s initial appearance before Magistrate Judge Deborah A. Robinson that

same day (April 6, 2020), the government orally requested that the defendant be released with

conditions. That motion was granted, and those conditions were set forth in an Order Setting



                                                 2
         Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 3 of 8




Conditions of Release, filed on April 13, 2020 (First 04/13/20 order), and included the following

conditions, among others: to report to Pretrial Services as directed; to report to Community

Connections on April 7, 2020 at 8:30 a.m.; to maintain mental health services, to include a

medication regimen, as directed by Pretrial Services; to sign all releases of information with the

defendant’s mental health provider to allow Pretrial Services to obtain compliance information;

to report to defendant’s probation officer within 48 hours; to report to Community Connections

by 10 a.m. on April 7, 2020 to obtain medication; to stay away from White House complex, with

a map showing the area; and to not get rearrested. See First 04/13/20 Order at 1-2.

       The defendant was also verbally advised of his release conditions by Magistrate Judge

Robinson from the bench. With regards to the stay away conditions, Magistrate Judge Robinson

specifically advised the defendant that he needed to stay away from the area around the White

House for as long as the case was pending and that he would receive a map showing him the

area to stay away from. In response, the defendant asked how long the case would be pending.

       Following Court on April 6, 2020, Pretrial Services Officer Christine Schuck sent the

defendant’s case manager at Community Connections an email listing all the release conditions

and all the paperwork related to the release conditions, including the map reflecting the area

covered by the White House stay away order. As required by his release conditions, the

defendant reported to Community Connections on April 7, 2020, where he signed all the

paperwork Ms. Schuck had sent over and was provided a copy of the White House stay away

map. The stay away map defines the stay away area as the area bounded by and including K

Street, NW; 13th Street, NW; Pennsylvania Avenue, NW; 12th Street, NW; Constitution Avenue,

NW; and 19th Street, NW. The White House stay order was still in effect on April 9, 2020.

       On April 9, 2020, UD Officer Huntington was walking southbound on 17th Street NW

towards State Place, NW, when he observed the defendant hiding behind a pillar and repeatedly



                                                 3
           Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 4 of 8




looking around it at the Secret Service entrance post located at 1699 State Place, NW,

Washington, D.C. This area was within the defendant’s current stay away area. After

confirming the stay away order, Officer Huntington placed the defendant under arrest for

contempt, as the defendant was present within the area that the defendant was required to stay

away from as a condition of his prior release.

          On April 10, 2020, the government sought and obtained a complaint charging the

defendant, with one count in Case No. 1:20-mj-00059: (1) contempt of court, in violation of 18

U.S.C. § 401(3). At the defendant’s initial appearance before Magistrate Judge Deborah A.

Robinson that same day (April 10, 2020), the government orally requested that the defendant be

released with conditions. That motion was granted, and the defendant was released on the same

conditions as the prior case, including to stay away from White House complex with a map and

to maintain mental health services, to include medication regimen, as directed by Pretrial

Services. Judge Robinson also set an additional condition that when the defendant is released he

wait outside the jail for his case manager, so that his case manager can assist the defendant with

obtaining his medication. The motion was granted, those conditions were set forth in an Order

Setting Conditions of Release, filed on April 13, 2020 (Second 04/13/20 order), and the

defendant was released. Second Order at 1-2.

          On April 17, 2020, Sergeant Ward observed the defendant on G Street, NW between 15th

Street and 14th Street, NW. Officer Mangum responded to the area and observed the defendant

in the vicinity of 14th Street and G Street, NW, where the defendant had been stopped by

Sergeant Ward. At the time the defendant was stopped, he had been travelling eastbound on G

Street.

          Officer Mangum recognized the defendant and had prior knowledge of an active White

House stay away order for the defendant due to his prior arrests. To confirm defendant’s



                                                 4
          Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 5 of 8




identity and that there was in fact an active stay away order, Officer Mangum requested the

defendant’s identification and contacted the Secret Service Joint Operations Center (JOC).

         While waiting for the JOC to confirm the defendant’s stay away order, Officer Mangum

asked the defendant if he knew he was not supposed to come back to the White House. The

defendant responded that he knew he was not supposed to be there, but that he did not have the

paperwork. The JOC then confirmed the existence of the defendant’s stay away order and an

active arrest warrant because the defendant had violated his terms of parole in an unrelated D.C.

Superior Court Case. Officer Mangum then placed the defendant under arrest for contempt, as

the defendant was present within the area that he was required to stay away from as a condition

of his prior release and because there was an active warrant for the defendant.

         On April 18, 2020, the government sought and obtained a complaint charging the

defendant with one count in Case Number 1:20-mj-00063: (1) contempt of court, in violation of

18 U.S.C. § 401(3).

         On April 20, 2020, at the defendant’s initial appearance before Magistrate Judge

Robinson, the Government moved for a competency evaluation, a temporary 10-day hold to

resolve the issues relating to the superior court warrant, and to file a motion to revoke the

defendant’s conditions of release. The court granted the requests.

         On May 15, 2020, the parties held a joint competency hearing and hearing on the

conditions of release. The defendant was found competent and Judge Robinson ordered the

defendant’s release. See Additional Conditions of Release at 1 (Case Number 1:20-mj-00063,

ECF #15). This order added a few additional conditions and stated that “All other conditions of

release previously imposed remain in effect.” Id. This included the White House stay away

order.

         On September 5, 2020, at approximately 3:34 a.m., Sergeant Ward, while on duty,



                                                  5
         Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 6 of 8




observed an individual, who he recognized as the defendant, in front of the Willard Hotel at the

address of 1401 Pennsylvania Avenue, N.W., Washington D.C. 20004. He believed that the

defendant had an active stay away order.

        Officer Gilliam, while on routine vehicle patrol, made a left turn from 14th Street, N.W.,

onto Pennsylvania Avenue, N.W., where he saw Sergeant Ward’s van parked and Sergeant Ward

getting out of the van. Officer Gilliam pulled over and saw Sergeant Ward starting to speak with

an individual, later identified as the defendant. Sergeant Ward was asking to see the defendant’s

identification and whether he had any weapons on him. Officer Gilliam saw the defendant give

Sergeant Ward an identification card and the defendant stated that he “did not have any

weapons, but had mace for protection.” The defendant was in possession of pepper spray.

Sergeant Ward handed the identification card to Officer Gilliam and asked Officer Gilliam if he

knew who the individual was. Officer Gilliam said he did not and Sergeant Ward said that he

recognized the individual as someone who was known to jump the White House fence and was

pretty sure there was an active stay away order against the individual. Sergeant Ward told

Officer Gilliam to run an NCIC/WALES check on the defendant and check for an active stay

away order with the JOC. Officer Gilliam conducted a NCIC/Wales name check and requested

confirmation for the stay-away from the JOC. The Secret Service Court Liaison confirmed an

active stay-away order for the defendant.

        Officer Gilliam then placed the defendant under arrest for contempt, as the defendant was

present within the area that the defendant was required to stay away from as a condition of his

prior releases.

        At approximately, 4:00 a.m., a Secret Service Special Agent and officer responded to

attempt to interview the defendant. At approximately 4:49 a.m., Officer Gilliam read Miranda to

the defendant. When asked if he understood his rights, the defendant replied “Yes.” When



                                                 6
         Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 7 of 8




asked if he was willing to waive his rights, the defendant replied “Yes.” The Secret Service

Special Agent and officer asked the defendant if he was currently under the influence of any

drugs or alcohol. The defendant replied “No.” They reiterated to the defendant that he did not

have to speak with them if he did not feel comfortable or in the right mental state to do so. The

defendant advised that he did not mind answering questions.

       The defendant advised that he is currently homeless and was out on a walk when he was

stopped by UD Officers. The defendant stated that he did not know he had an active stay away

order and did not realize that he was not allowed to be in the area of the White House Complex.

When asked about his mental health history, the defendant advised that he has previously been

diagnosed with Schizophrenia and PTSD. The defendant added that he has received treatment at

CPEP for the previously mentioned mental health disorders. The defendant advised that he has

been prescribed medication for Schizophrenia and PTSD, but could not recall the names of his

prescriptions. The defendant stated that he was last at CPEP approximately 2 to 3 weeks ago.

The defendant also advised that he has received outpatient treatment at Community Connections.

The defendant advised that he could not recall the names of the medications prescribed to him

by the medical staff at Community Connections. The defendant advised that he last took his

prescribed medications approximately 2 or 3 days ago and again was unable to recall the names

of his prescriptions. The defendant then advised that he had a medicine container on his person

when he was arrested.

                    _____________________________________________




                                                7
          Case 1:20-mj-00175-RMM Document 15 Filed 10/30/20 Page 8 of 8




         I have read this Statement of Offense and carefully reviewed every part of it with my
attorney, Michelle Peterson. I am fully satisfied with the legal services provided by my attorney
in connection with this Statement of Offense and all matters relating to it. I fully understand this
Statement of Offense and voluntarily agree to it. No threats have been made to me, nor am I
under the influence of anything that could impede my ability to fully understand this Statement
of Offense. No agreements, promises, understandings, or representations have been made with,
to, or for me other than those set forth above.



Date:   kAo       eidoW
                                              Amina Washington-Bey
                                              Defendant



         I have read this Statement of Facts and carefully reviewed it with my client and discussed
it fully. I concur in my client's agreement with, and acceptance of, this Statement of Facts.


Date:         10/7/2020
                                              Michelle Peterson
                                              Attorney for Defendant




                                                 8
